Citation Nr: 1423369	
Decision Date: 05/22/14    Archive Date: 05/29/14

DOCKET NO.  11-26 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for a right shoulder disability.

2.  Entitlement to service connection for a right shoulder disability.

3.  Entitlement to service connection for irritable bowel syndrome (IBS).

4.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), depression, anxiety and mood disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Curameng, Counsel


INTRODUCTION

The Veteran had active duty service from September 1990 to November 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran testified at a January 2014 Board video conference hearing; a transcript is of record.

Although a claimant may describe only one particular mental disorder in a service connection claim, the claim should not necessarily be limited to that disorder.  The Court has indicated that a claimant does not file a claim to receive benefits only for a particular psychiatric diagnosis, but rather for the affliction his mental condition, however diagnosed, causes him.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Here, post treatment records show PTSD, depression and anxiety.  In a statement received in August 2010, the Veteran reported mood disorder.  Consequently, the issue has been redescribed as reflected on the first page of this decision.

Service connection for PTSD was initially denied in August 2005.  That unappealed decision became final.  The RO later denied reopening the claim in March 2007.  A notice of disagreement was not received to initiate appeal from that determination.  The Veteran filed a claim specifically for depression that was received in July 2009.  Relevant military personnel records were later associated with the claims file in August 2012.  Applicable regulation provides that, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of the same section (which defines new and material evidence).  See 38 C.F.R. § 3.156(c).

Additional evidence with waiver of RO review was received in January 2014.

The issue of entitlement to service connection for a right shoulder disability (on a merits analysis), IBS and an acquired psychiatric disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Service connection for a right shoulder disability was denied by an April 1993 rating decision; a notice of disagreement was not received to initiate an appeal from that determination.

2.  Certain evidence that raises a reasonable possibility of substantiating the claim to reopen the issue of service connection for a right shoulder disability has been received since the April 1993 rating decision.


CONCLUSION OF LAW

The criteria to reopen a claim of service connection for a right shoulder disability have been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  In light of the favorable decision as it relates to the issue of reopening the Veteran's claim for service connection for a right shoulder disability, no further discussion of VCAA is necessary at this point.  

New and Material Evidence

The request to reopen the Veteran's claim for a right shoulder disability involves an underlying claim of service connection.  Applicable law provides that service connection will be granted if it is shown that the veteran suffers from a disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Additionally, for veteran's who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The presumption of soundness attaches only where there has been an induction examination during which the disability about which the veteran later complains was not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The regulations provide expressly that the term "noted" denotes "[o]nly such conditions as are recorded in examination reports," 38 C.F.R. § 3.304(b), and that "[h]istory of preservice existence of conditions recorded at the time of examination does not constitute a notation of such conditions."  Id. at (b)(1).

When no preexisting condition is noted upon entry into service, the veteran is presumed to have been sound upon entry.  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the veteran's disability was both preexisting and not aggravated by service.  The government may show a lack of aggravation by establishing that there was no increase in disability during service or that any "increase in disability [was] due to the natural progress of the" preexisting condition.  38 U.S.C.A. § 1153.  If this burden is met, then the veteran is not entitled to service-connected benefits. However, if the government fails to rebut the presumption of soundness under section 1111, the veteran's claim is one for service connection.  This means that no deduction for the degree of disability existing at the time of entrance will be made if a rating is awarded.  See 38 C.F.R. § 3.322.

Applicable law provides that a claim which is the subject of a prior final decision may nevertheless be reopened if new and material evidence is presented or secured. 38 U.S.C.A. § 5108.  New evidence means evidence not previously submitted.  Material evidence means existing evidence that by itself or when considered with previous evidence relates to an unestablished fact necessary to substantiate the claims.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of last final decision, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  

The evidence of record at the time of the April 1993 rating decision consisted of the Veteran's entrance examination with no preexisting right shoulder disability noted upon entry into service, service treatment records showing treatment for a right shoulder dislocation, and an August 1992 record noting "shoulder dislocation age 16, 19, 21."  The RO denied the claim since the disability preexisted service and the evidence did not show that this was permanently aggravated beyond normal progression.

Evidence received since the April 1993 rating decision includes a January 2014 Board videoconference hearing transcript.  The Veteran testified to no medical diagnosis of a shoulder dislocation prior to entering service.  The Board finds that this new item of evidence relates to an unestablished fact necessary to substantiate the Veteran's claim as it pertains to whether or not the disability preexisted service.  Additionally, the new evidence is neither cumulative nor redundant of the evidence that was considered at the time of the April 1993 rating decision.  As new and material evidence has been received, the Board finds the claim of entitlement to service connection for a right shoulder disability is reopened.   


ORDER

The claim to reopen the issue of service connection for a right shoulder disability is granted, to this extent, subject to the directions set forth in the remand section of this decision.    


REMAND

An issue now before the Board is entitlement to service connection for a right shoulder disability (on the merits).  The Veteran was afforded a VA examination in December 2009, and the examiner provided a negative nexus opinion.  The examiner noted that the service treatment records "show that the veteran had 3 dislocation[s] prior [to] service and had also dislocation during service.  Based in [sic] the evidence the degenerative joint disease shown in the MRI done in 2009 are more likely the course [sic] of the recurrent dislocation prior the service for this reason it was less likely as not permanently aggravated by the dislocation while in service."  Overall, the opinion rendered is inadequate as no rationale was provided, and the opinion was not properly couched in terms of whether there was an increase in severity during service, and whether any increase was beyond the natural progression of that preexisting disability.  

Regarding the IBS claim, May 1991 and August 1991 service treatment records show complaints of diarrhea, stomach cramps and vomiting at one point in time.  Post service, a June 2010 colonoscopy shows IBS.  With in-service symptoms and post-service evidence of IBS, a VA examination is warranted for the purpose of determining whether there is a nexus.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Regarding the service connection claim for an acquired psychiatric disorder, the Board also finds that the February 2013 opinion is inadequate.  First, the examiner was asked to provide an opinion specific to only depression: "Is the Veteran's Depressive DISORDER NOS at least as likely as not...incurred in or caused by the loss of two pilots during the combat operations in the Personal Gulf...."  The Board acknowledges that the Veteran underwent a previous VA examination in August 2012 in which there was no PTSD.  However, subsequent VA treatment records dated from September 2012 to April 2013 show PTSD.  An opinion is needed to determine whether he currently has PTSD related to the verified stressor. Additionally, on the February 1992 report of medical history, the Veteran confirmed a past/current medical history of "Depression or excessive worry."  (Emphasis added).  September 2012 to February 2013 VA treatment records show anxiety.  With in-service and post-service symptoms, a VA examination is warranted.   
  
In light of the remand reasons above, updated VA and private treatment records should be obtained, if any.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the names and addresses of all medical care providers who treated the Veteran for a right shoulder disability, IBS and an acquired psychiatric disorder.  After securing the necessary release, obtain these records and updated VA treatment records, if any.

2.  Thereafter, the claims file should be forwarded to the December 2009 VA shoulder examiner for review and an addendum opinion addressing the questions posed. 

If the December 2009 examiner is no longer available or determines that the opinion cannot be provided without an examination, the Veteran should be scheduled for an appropriate examination.  The claims folder and all pertinent records must be made available to the examiner.

Based on a review of the record, the examiner should answer the following and render an opinion as to the following:

a)  Can it be clearly and unmistakably concluded that the Veteran's right shoulder disability preexisted service?

b)  If so, can it also be clearly and unmistakably concluded that it did not permanently increase in severity in service beyond that which would be due to the natural progression of the disease?

c)  If the right shoulder disability is not found to have preexisted service, did it have its onset during service?

The examiner should offer a rationale for any opinion with reference to pertinent evidence, including service and post-service medical records.  

3.  The Veteran should also be afforded an appropriate VA examination to determine the nature, extent and etiology of any current IBS.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  Any medically indicated special tests should be accomplished.  After reviewing the claims file and examining the Veteran, the examiner should respond to the following:

Is it at least as likely as not (a 50% or higher degree of probability) that the IBS is causally related to service?  The examiner should specifically discuss the May 1991 and August 1991 service treatment records showing complaints of diarrhea, stomach cramps and vomiting.  

The examiner should offer a rationale for any opinion with reference to pertinent evidence, including service and post-service medical records.  

4.  The claims file should be forwarded to the February 2013 VA psychiatric examiner for review and an addendum opinion addressing the questions posed. 

If the February 2013 examiner is no longer available or determines that the opinion cannot be provided without an examination, the Veteran should be scheduled for an appropriate examination.  The claims folder and all pertinent records must be made available to the examiner.

Based on a review of the record, the examiner should answer the following and render an opinion as to the following:

a)  If the examiner diagnoses PTSD, then the examiner should report whether the PTSD is related to the verified stressor.

b)  As to any acquired psychiatric disorder other than PTSD which is diagnosed, the examiner should offer an opinion as to whether, is it at least as likely as not (a 50% or higher degree of probability) that an acquired psychiatric disorder (to include depression, anxiety and mood disorder) is causally related to service.  The examiner should specifically discuss the February 1992 report of medical history, the Veteran confirmed a past/current medical history of "Depression or excessive worry" and the September 2012 to February 2013 VA treatment records showing anxiety.  

The examiner should offer a rationale for any opinion with reference to pertinent evidence, including service and post-service medical records.  

5.  After completion of the above and any additional development which the RO may deem necessary, the RO should then review the expanded record and readjudicate the issues on appeal.  The RO should issue an appropriate supplemental statement of the case, and give the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


